DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 4/21/2022.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Claim Status
Claims 1 and 5 have been amended. Claim 2 was canceled. Claims 1, 3-6 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 13 of copending Application No. 15/897,417 in view of Ishii et al. (US 2017/0131705 A1 –hereinafter Ishii) in view of Mackie et al. (US 20170234709A1 –hereinafter Mackie) further in view of Winkler et al (US 20150316158 A1 -hereinafter Winkler).
Instant application (16/506,568)
Co-pending application (15/897,417)
1. A field instrument comprising: 
A field instrument comprising: 
a main body; 
a built-in flow-rate sensor housed in the main body; 
a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a converter that: 
acquires a first measurement result from the built-in flow-rate sensors and simultaneously acquires a second measurement result from the sensing device via the transmission line, and converts the first and second measurement results respectively into first and second measurement information that are physical quantities; 

a processor that: 
collects from the converter the first and second measurement information, 
obtains, using the first and second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.



4. The field instrument of claim 1, further comprising: a communication interface that connects to an external instrument that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument; wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.
1. A field device comprising: 


a plurality of types of sensors; 





at least one converter configured to acquire measured results of the plurality of types of sensors and to convert the measured results into measured information, the measured information being a physical quantity; and 
an information providing device comprising: 
at least one memory storing instructions; and 
at least one processor configured to execute the instructions to:  acquire and store the measured information from the at least one converter, and provide the stored measured information to an outside of the field device in a case that a predetermined condition is satisfied, wherein at least one of the plurality of types of sensors is mounted on a ground ring, and a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the information providing device and the at least one of the plurality of types of sensors to be communicatively connected to each other.
9. (Original): The field device according to Claim 1, wherein the plurality of types of sensors comprise at least two of a flow sensor, a temperature sensor, a pressure sensor, a conductivity sensor, and a pH sensor.
3. (Original): The field device according to Claim 1, wherein the information providing comprises an external input to which an external sensor is connectable.
5. An instrument control method using a field instrument that comprises: a main body; a built-in flow-rate sensor housed in the main body; and a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; and a sensor installation tool that installs the sensing device to an outside of the main body, the method comprising: 
acquiring a first measurement result from the built-in flow-rate sensors and simultaneously acquires a second measurement result from the sensing device via the transmission line, and converting the first and second measurement results respectively into first and second measurement information that are physical quantities;
collecting from the converter the first and second measurement information, obtaining, using the first and second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
13. (Currently amended): An information providing method comprising: 









acquiring measured results of a plurality of types of sensors provided in a field device; 

converting the measured results into measured information, the measured information being a physical quantity; storing the measured information; and 
providing the stored measured information by an information providing device to an outside of the field device in a case that a predetermined condition is satisfied, wherein at least one of the plurality of types of sensors is mounted on a ground ring, and wherein a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the main body of the field device and the at least one of the plurality of types of sensors to be communicatively connected to each other.


Regarding claim 1, claims 1 and 9 of the co-pending application teaches all limitation of instant application; however, claims 1 and 9 of the co-pending application does not teach: a built-in flow-rate sensor housed in the main body; a sensing device connected to the main body via a transmission line; collects from the converter the first and second measurement information, obtains, using the first and second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Ishii from the same or similar field of endeavor teaches:
a built-in flow-rate sensor housed in the main body; (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”)
collects from the converter the first (see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtains, using the first and connected to the field instrument, and (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 
However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line; 
collects from the converter the …second measurement information,
obtains, using the …second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”) connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
collects from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtains, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line; collects from the converter the …second measurement information, obtains, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach:
obtains, using the …second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Winkler from the same or similar field of endeavor teaches:
obtains, using the … measurement information (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument (see Fig. 1 and [0033]; Winkler: “an exemplary field instrument 10 mounted to a valve actuator 12 is depicted. The field instrument 10 may be an electro-pneumatic field instrument, such as a digital valve positioner 14.” That is, ‘a field instrument/a digital valve positioner’ reads on ‘the field instrument’ and ‘a valve actuator’ reads on ‘a control target instrument’. See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.”), and 
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. (see [0004]; Winkler: “the digital valve positioner converts an input current signal into a pneumatic output pressure to an actuator to which the digital valve positioner is operatively coupled.” See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.” See [0034]; Winkler: “Referring now to FIGS. 2-4, the digital valve positioner 14 further includes a porting block 36 having two output ports 38A and 38B and a supply port 40. The output ports 38A, 38B are operatively coupled to the actuator 12 in a known manner.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ishii and Mackie to include Winkler’s features of obtaining using the measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. Doing so would prevent an external medium from entering the check valve and to provide a tortuous flow path for the exhaust medium reducing sound through the vent assembly. (Winkler; [0007])
Regarding claim 5, claim 13 of the co-pending application teaches all limitation of instant application; however, claim 13 of the co-pending application does not teach:
a main body; a built-in flow-rate sensor housed in the main body; and a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; and a sensor installation tool that installs the sensing device to an outside of the main body,
collecting from the converter the first and second measurement information, obtaining, using the first and second measurement information, an operation amount of a control target instrument connected to the field instrument; and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument.
Ishii from the same or similar field of endeavor teaches:
a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”), 
collecting from the converter the first(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtaining, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 
However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
collecting from the converter … the second measurement information,
obtaining, using the …second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may contain one or more sensors. In FIG. 1, module (11) contains a set of sensors, (34), module (12) contains a set of sensors, (23), module (24) contains sensor set (25), module (28) contains sensor set (33) and (29) contains sensor sets (30) and (40). Each set of sensor may contain zero or more sensors, or various types. For instance, sensor set (25) may contain pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is presented in one embodiment of this invention.” See [0077]; Mackie: “The sensor belonging to module (11), sensors (34) in FIG. 1, would correspond to the set of sensors made up of (59), (60), (61) and (62). They are mounted in the casing of module (11) of FIG. 1, at positions suited for each to fulfill its designated purpose.” See [0094]; Mackie: “One or more pressure sensors may be installed in the pipe in vicinity of the flow meter.” See [0095]; Mackie: “sensors (64) may include temperature sensors, and one of sensors (63), installed in the pipe envelope, may measure chemical properties of the transported medium, such as the salt content.”)
collecting from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtaining, using the … an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a sensor installation tool that installs the sensing device to an outside of the main body; collecting from the converter the second measurement information, and obtaining, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach: obtaining, using the … measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Winkler from the same or similar field of endeavor teaches:
obtaining, using the … measurement information (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument (see Fig. 1 and [0033]; Winkler: “an exemplary field instrument 10 mounted to a valve actuator 12 is depicted. The field instrument 10 may be an electro-pneumatic field instrument, such as a digital valve positioner 14.” That is, ‘a field instrument/a digital valve positioner’ reads on ‘the field instrument’ and ‘a valve actuator’ reads on ‘a control target instrument’. See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.”), and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. (see [0004]; Winkler: “the digital valve positioner converts an input current signal into a pneumatic output pressure to an actuator to which the digital valve positioner is operatively coupled.” See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.” See [0034]; Winkler: “Referring now to FIGS. 2-4, the digital valve positioner 14 further includes a porting block 36 having two output ports 38A and 38B and a supply port 40. The output ports 38A, 38B are operatively coupled to the actuator 12 in a known manner.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ishii and Mackie to include Winkler’s features of obtaining using the measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. Doing so would prevent an external medium from entering the check valve and to provide a tortuous flow path for the exhaust medium reducing sound through the vent assembly. (Winkler; [0007])
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 13 of copending Application No. 15/897,417 in view of Ishii in view of Mackie in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Regarding claim 4, claim 3 of the co-pending application, Ishii, Mackie, and Doughty teaches all limitation of instant application; however, claims 1 of the co-pending application does not teach wherein the processor determines the operation amount of the control target instrument based on at least one of the first and second measurement information and the measurement value, and outputs the control instruction to each of a plurality of control target instruments.
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
However, Ishii does not explicitly teach the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Winkler from the same or similar field of endeavor teaches: the processor (see [0002]; Winkler)  determines the operation amount of the control target instrument … (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), 
The same motivation to combine Ishii, Mackie, and Doughty set forth for Claim 1 equally applies to Claim 4.
However, it does not explicitly teach and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) … outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii, Mackie, and Winkler to include Doughty’s features of outputting the control instruction to each of a plurality of control target instruments. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0131705 A1 –hereinafter Ishii) in view of Mackie et al. (US 20170234709A1 –hereinafter Mackie) further in view of Winkler et al (US 20150316158 A1 -hereinafter Winkler).
Regarding claim 1, Ishii teaches a field instrument comprising: 
a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”)
a built-in flow-rate sensor housed in the main body; (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”)


converter(see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12”.)
acquire a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”), and 
convert the first (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and (see [0045]; Ishii: “The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0025]; Ishii: “measurement information representing result of the measurement”); and 

collects from the converter(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtains, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 

However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and
converts the … second measurement results respectively into second measurement information that are physical quantities,
a processor that: 
collects from the converter the …second measurement information,
obtains, using the …second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . ., (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may contain one or more sensors. In FIG. 1, module (11) contains a set of sensors, (34), module (12) contains a set of sensors, (23), module (24) contains sensor set (25), module (28) contains sensor set (33) and (29) contains sensor sets (30) and (40). Each set of sensor may contain zero or more sensors, or various types. For instance, sensor set (25) may contain pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is presented in one embodiment of this invention.” See [0077]; Mackie: “The sensor belonging to module (11), sensors (34) in FIG. 1, would correspond to the set of sensors made up of (59), (60), (61) and (62). They are mounted in the casing of module (11) of FIG. 1, at positions suited for each to fulfill its designated purpose.” See [0094]; Mackie: “One or more pressure sensors may be installed in the pipe in vicinity of the flow meter.” See [0095]; Mackie: “sensors (64) may include temperature sensors, and one of sensors (63), installed in the pipe envelope, may measure chemical properties of the transported medium, such as the salt content.”)
	…simultaneously acquire a second measurement result from the sensing device via the transmission line, and (see [0100]; Mackie:” consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling.” See [0101]; Mackie: “For instance, if magnetic sensors (61) correspond to sensors (33) in FIG. 1. controller (32) may cache a set of signals recorded by (33)”. That is, the system receives and record the sensing data)
convert the … second measurement results respectively into second measurement information that are physical quantities, (see [0100]; Mackie: “The tasks a sensor processor may perform in processing signals may be complex. Consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling. Their sensor processor reads the signals generated by them and converts signals into data that represent a time series of vectors that model the strength of the magnetic field at measurement points.”)
collects from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtains, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a sensor installation tool that installs the sensing device to an outside of the main body; simultaneously acquires a second measurement result from the sensing device via the transmission line, and converts the second measurement results respectively into second measurement information that are physical quantities, collects from the converter the second measurement information, obtains, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach:
a processor that obtains, using the … measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Winkler from the same or similar field of endeavor teaches:
a processor (see [0002]; Winkler) that obtains, using the … measurement information (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument (see Fig. 1 and [0033]; Winkler: “an exemplary field instrument 10 mounted to a valve actuator 12 is depicted. The field instrument 10 may be an electro-pneumatic field instrument, such as a digital valve positioner 14.” That is, ‘a field instrument/a digital valve positioner’ reads on ‘the field instrument’ and ‘a valve actuator’ reads on ‘a control target instrument’. See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.”), and 
monitors and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. (see [0004]; Winkler: “the digital valve positioner converts an input current signal into a pneumatic output pressure to an actuator to which the digital valve positioner is operatively coupled.” See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.” See [0034]; Winkler: “Referring now to FIGS. 2-4, the digital valve positioner 14 further includes a porting block 36 having two output ports 38A and 38B and a supply port 40. The output ports 38A, 38B are operatively coupled to the actuator 12 in a known manner.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ishii and Mackie to include Winkler’s features of obtaining using the measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. Doing so would prevent an external medium from entering the check valve and to provide a tortuous flow path for the exhaust medium reducing sound through the vent assembly. (Winkler; [0007])

Regarding Claim 3, the combination of Ishii, Mackie, and Winkler teaches the limitations as described in claim 1, Winkler teaches further comprising: 
a port that directly connects the field instrument to the control target instrument (see [0034]; Winkler: “Referring now to FIGS. 2-4, the digital valve positioner 14 further includes a porting block 36 having two output ports 38A and 38B and a supply port 40. The output ports 38A, 38B are operatively coupled to the actuator 12 in a known manner.” That is, the digital valve positioner 14 reads on ‘the fild instrument’ and the actuator 12 reads on ‘the control target instrument’); wherein the field instrument and the control target instrument are connected with a signal line in a one-to-one connection (see [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.”).
The same motivation to combine Ishii, Mackie, and Winkler set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 5, Ishii teaches an instrument control method using a field instrument that comprises: a main body installed to a piping; (see Fig. 1 and [0039]; Ishii: “FIG. 1 is a block diagram showing a schematic configuration of a field device in an embodiment of the present invention”. See [0100]; Ishii: “FIG. 3 shows an example of a case that the field device 10 as a pump and a flow meter is installed on the pipe P arranged in the field (field area) in the plant.”); a built-in flow-rate sensor housed in the main body (see Fig. 1 and [0039]; Ishii: “A field device 10 includes a sensor 11.” See [0044]; Ishii: “The sensor 11 is a measurer for measuring the current running condition (e.g., pressure, temperature, flow, etc.) in the equipment installed the field device 10 at the position where the field device 10 is installed.” See [00109; Ishii: “the sensor 11 provided in the field device 102, for example, measures the flow rate of the liquid product flowing in the pipe P as the running condition of the pipe P at predetermined time or time interval”); 
acquiring, with converters, a first measurement result from the built-in flow-rate sensor (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 acquires the sensor information acquired from sensor 11, and converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”), and 
converting, with converters, the first (see Fig. 1 and [0109]; Ishii: “the sensor information acquirer 12 … converts the sensor information into the measurement information to output to the diagnoser 15 provided in the field device 102”) and (see [0045]; Ishii: “The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” See [0025]; Ishii: “measurement information representing result of the measurement”); and 
collecting from the converter the first(see [0045]; Ishii: “The sensor information acquirer 12 converts the acquired sensor information into signal or information representing the running condition of the equipment in which the sensor 11 is measured, signal or information in predetermined format when the diagnoser 15 can utilize in diagnosing the running condition of the equipment. The sensor information acquirer 12 outputs the converted signal or information (hereinafter, referred to as “measurement information”) to the diagnoser 15.” That is, the diagnose 15 receives the measurement information from the sensor information acquirer 12 (the converter))
obtaining, using the first (see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”. See [0175]; Ishii: “Next, in the field device system 1 constituted in the plant installing the field devices 10, third specific example that the field device system 1 diagnoses the running condition of the equipment including the external factor will be described.”) 

However, Ishii does not explicitly teach:
a sensing device connected to the main body via a transmission line, 
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; 
a sensor installation tool that installs the sensing device to an outside of the main body; 
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and
converting, with the converters, the … second measurement results respectively into second measurement information that are physical quantities,
collecting from the converter … the second measurement information,
obtaining, using the …second measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Mackie from the same or similar field of endeavor teaches:
a sensing device (see [0145]; Mackie: “a retrofit device (119)”)connected to the main body (see [0145]; Mackie: “a water meter”) via a transmission line, (see [0145]; Mackie: “FIG. 6, shows a retrofit device (119) installed on a water meter… The retrofit device is made up of parts (121), . . . , (128) … The electrical components that reside in the camera housing (129) are connected to electrical components in (125) by means of a cable, not shown in FIG. 6. The electronic components of auxiliary module (125) are connected to the ones in the camera housing by means of a cable, now shown in FIG. 6, and the electronic components of (127) are connected to the ones in (124) by means of cable (127).”)
the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; (see [0036]; Mackie: “A module may contain one or more sensors. In FIG. 1, module (11) contains a set of sensors, (34), module (12) contains a set of sensors, (23), module (24) contains sensor set (25), module (28) contains sensor set (33) and (29) contains sensor sets (30) and (40). Each set of sensor may contain zero or more sensors, or various types. For instance, sensor set (25) may contain pressure and temperature sensors.”)
a sensor installation tool that installs the sensing device to an outside of the main body; (see [0046]; Mackie: “FIG. 2, in addition shows various elements, (59), (60), (61), (62), (63), and (64), that pertain to the functioning of the retrofit device that is presented in one embodiment of this invention.” See [0077]; Mackie: “The sensor belonging to module (11), sensors (34) in FIG. 1, would correspond to the set of sensors made up of (59), (60), (61) and (62). They are mounted in the casing of module (11) of FIG. 1, at positions suited for each to fulfill its designated purpose.” See [0094]; Mackie: “One or more pressure sensors may be installed in the pipe in vicinity of the flow meter.” See [0095]; Mackie: “sensors (64) may include temperature sensors, and one of sensors (63), installed in the pipe envelope, may measure chemical properties of the transported medium, such as the salt content.”)
	…simultaneously acquires a second measurement result from the sensing device via the transmission line, and (see [0100]; Mackie:” consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling.” See [0101]; Mackie: “For instance, if magnetic sensors (61) correspond to sensors (33) in FIG. 1. controller (32) may cache a set of signals recorded by (33)”. That is, the system receives and record the sensing data)
converting, with the converters, the … second measurement results respectively into second measurement information that are physical quantities, (see [0100]; Mackie: “The tasks a sensor processor may perform in processing signals may be complex. Consider magnetic sensors (61) in FIG. 2. that periodically record the magnetic field adjacent to the magnetic coupling. Their sensor processor reads the signals generated by them and converts signals into data that represent a time series of vectors that model the strength of the magnetic field at measurement points.”)
collecting from the converter the …second measurement information, (see [0032]; Mackie: “Sensors (64) are for the collection of further environmental data. For instance, (64) may include a vibration sensor attached to the pipe, to collect sonic signatures. (64) may as well be sensor to measure the ambient temperature or humidity.” See [0142]; Mackie: “The retrofit device is capable of receiving instructions for the collection of signals generated by its sensors, performed at a scheduled time interval, and send the results to other devices or a management infrastructure.”)
obtains, using the …second measurement information, an operation amount of (see [0032]; Mackie: “A retrofit device typically contains various sensors, to gather environmental data. In a retrofit device, sensors may be used to observe the state of the legacy device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishii to include Mackie’s features of a sensing device connected to the main body via a transmission line, the sensing device including at least one of a temperature sensor, pressure sensor, conductivity sensor, and PH sensor; a sensor installation tool that installs the sensing device to an outside of the main body; simultaneously acquires a second measurement result from the sensing device via the transmission line, and converts the second measurement results respectively into second measurement information that are physical quantities, collecting from the converter the second measurement information, and obtaining, using the second measurement information, an operation amount of the field instrument. Doing so would enhance the function of the legacy flow meter in order to collect simultaneous data collection to improve error diagnostics in the pipe. (Mackie, [0003] and [0008])
However, it does not explicitly teach: obtaining, using the … measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controls the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.
Winkler from the same or similar field of endeavor teaches:
obtaining, using the … measurement information (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument (see Fig. 1 and [0033]; Winkler: “an exemplary field instrument 10 mounted to a valve actuator 12 is depicted. The field instrument 10 may be an electro-pneumatic field instrument, such as a digital valve positioner 14.” That is, ‘a field instrument/a digital valve positioner’ reads on ‘the field instrument’ and ‘a valve actuator’ reads on ‘a control target instrument’. See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.”), and
monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. (see [0004]; Winkler: “the digital valve positioner converts an input current signal into a pneumatic output pressure to an actuator to which the digital valve positioner is operatively coupled.” See [0033]; Winkler: “The digital valve positioner 14 converts an input current signal, such as a two-wire 4-20 mA control signal, into a pneumatic output pressure to the actuator 12.” See [0034]; Winkler: “Referring now to FIGS. 2-4, the digital valve positioner 14 further includes a porting block 36 having two output ports 38A and 38B and a supply port 40. The output ports 38A, 38B are operatively coupled to the actuator 12 in a known manner.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ishii and Mackie to include Winkler’s features of obtaining using the measurement information, an operation amount of a control target instrument that is installed outside the field instrument and connected to the field instrument, and monitoring and directly controlling the control target instrument, without a host system, by outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection. Doing so would prevent an external medium from entering the check valve and to provide a tortuous flow path for the exhaust medium reducing sound through the vent assembly. (Winkler; [0007])

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Mackie in view of Winkler further in view of Doughty et al. (WO 2007/130215 A2 –hereinafter Doughty).
Regarding Claim 4, the combination of Ishii, Mackie, and Winkler teaches the limitations as described in claim 1, Ishii teaches further comprising: 
a communication interface that connects to an external instrument (see [0046]; Ishiii: “The external device interface 13 exchanges signal and information (data) with the external device 30”) that acquires a measurement value measured by an external measuring instrument that is not directly connected to the field instrument (see [0046]; Ishiii: “The external device information represents the surrounding environment condition of the field device 10 and the running condition of other equipment that cannot be acquired by a sensor 11 provided in the field device 10.”); wherein 
(see [0174]; Ishii: “The diagnoser 15 provided in each of the field devices 102 to 105 calculates the foreign matter contamination amount M by the existing technologies and the above equation (3) utilizing the external device information, and then calculates the flow rate correction value HPV corrected from the flow rate measurement value PV by the equation (2)”), and outputs the control instruction (see [0195]; Ishii: “the field device system 1 of the third specific example, each of the field devices 102 to 105 represents (notifies), same as the first specific example, the diagnosis result by the alarm display 16 and the controller 20 to the field worker performing the operation in the plant.”).
However, Ishii does not explicitly teach the processor determines the operation amount of the control target instrument …, and outputs the control instruction to each of a plurality of control target instruments.
Winkler from the same or similar field of endeavor teaches: the processor (see [0002]; Winkler)  determines the operation amount of the control target instrument … (see [0002]; Winkler: “The field devices, which may be, for example, valves, valve positioners, e.g., digital valve positioners, and transmitters, e.g., temperature, pressure, level and flow rate sensors, are located within the process environment and perform process functions such as opening or closing valves and measuring process parameters.”), 
The same motivation to combine Ishii, Mackie, and Doughty set forth for Claim 1 equally applies to Claim 4.
However, it does not explicitly teach and outputs the control instruction to each of a plurality of control target instruments.
Doughty from the same or similar field of endeavor teaches: the processor (see page 5, line 16 and Fig.1; Doughty: “The process controller 10 includes a microcontroller 12”) … outputs the control instruction to each of a plurality of control target instruments (see page 4, lines 28-31; Doughty: “The microcontroller adjusts one or more output ports of the unit, which may be coupled to a valve, based on the generated signal.” See page 5, lines 26-29; Doughty: “The microcontroller 12 executes a control algorithm, which determines whether the output port (e.g., control drive 18) should be adjusted by sending a control signal to open the valve, close the valve or leaving the valve unchanged”. See page 6, lines 8 and Fig. 1; Doughty: “valves 22 and 24” (a plurality of control target instruments)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ishii, Mackie, and Winkler to include Doughty’s features of outputting the control instruction to each of a plurality of control target instruments. Doing so would properly control and alter the amount of fluid flowing in such systems in order to achieve the desired results. (Doughty, page 1, lines 24-25)

Regarding Claim 6, the combination of Ishii, Mackie, and Winkler teaches the limitations as described in claim 1; however, it does not explicitly teach turning a rotating warning light on or off, turning a buzzer on or off, opening or closing a gate, opening or closing a valve, rotating a pump, and turning a heater on or off. 
Doughty from the same or similar field of endeavor teaches wherein the control instruction executes at least one of: 
turning a rotating warning light on or off, turning a buzzer on or off, opening or closing a gate, opening or closing a valve, rotating a pump, and turning a heater on or off (see page 5, lines 6-8; Doughter: “The microcontroller determines whether the valve should be adjusted by opening the valve, closing the valve or leaving the valve unchanged”).
The same motivation to combine Ishii, Mackie, Winkler, and Doughty set forth for Claim 1 equally applies to Claim 6.
Response to Arguments
Applicant’s arguments filed 4/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 11) which recites:
“Although the Examiner contended that Ishii discloses in paragraphs [0174]-[0175] "a control target instrument connected to the field instrument" recited in previously stated independent clam 1, Ishi does not disclose or suggest "the signal line directly connecting the field instrument and the control target instrument [installed outside the field instrument] in one-to-one connection," as recited in above limitations (i)-(ii). Indeed, Ishii discloses in the example the configuration where the field device 101 (10) is connected to field devices 102-105 as external devices in one-to-many connection.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. Ishii [0174]-[0175] discloses "a control target instrument connected to the field instrument" while Ito (JP 3363063 B2) discloses “wherein the field instrument and the control target instrument are connected with a signal line in a one-to-one connection” (claim 3). However, since the argument is moot in view of new grounds of rejection, as necessitated by the amendment, the Examiner hereby cites Winkler, which expressly “…a control target instrument that is installed outside the field instrument” and “outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.”
With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 11) which recites:
“Mackies and Doughty do not supply that which Ishii lacks.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. The reference, namely Winkler, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the sixth page of the remarks (numbered as page 12) which recites:
“Furthermore, there is no evidence on record that a person of ordinary skill in the art would have found any reason or motivation to modify Ishii in view of Mackie and Doughty to arrive at the above limitations.” 
The Examiner respectfully disagrees and points Applicant to the above rejection for details. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Winkler discloses “…a control target instrument that is installed outside the field instrument” and “outputting a control instruction that includes the operation amount to the control target instrument via a signal line, the signal line directly connecting the field instrument and the control target instrument in one-to-one connection.” Therefore, the combination of Ishii, Mackie, and Winkler read on these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaji (US20140120843A1) discloses in the wireless field device, a sensor unit for measuring and manipulating a state quantity in the industrial process (e.g. pressure, temperature, flow rate, etc.), a wireless communication unit for performing wireless communication based on the industrial wireless communication standard, and a controller for collectively controlling the operations of the wireless field device, are assembled in a casing, and are operated by power supplied from a single power source.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.N.T./Examiner, Art Unit 2117      
                                                                                                                                                                                                  /ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117